DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a waveform analyzer configured to analyze a signal waveform based on a signal sequence acquired by performing a predetermined analysis on a sample, so as to determine information concerning a peak on the signal waveform, the waveform analyzer comprising:
a peak detector configured to estimate peak information including at least a position of a starting point or position of an ending point of one or more peaks appearing on a signal waveform related to a target sample, using a trained model previously constructed by machine learning using a plurality of signal waveforms whose starting points and ending points are known, and to determine confidence information which is an index value indicating a reliability of estimation; and
a display processor configured to display, on a screen of a display section, one or more pieces of peak information acquired for one peak by the peak detector, along with the signal waveform concerning the target sample, with each piece of peak information related to the corresponding confidence information.

The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Otsuka (WO 2017/046988), who teaches a peak waveform system comprising a peak detector configured to estimate peak information using a trained model constructed by machine learning (learning unit 110), and a display control unit configure to display the peak information; however Otsuka fails to further teach that the system further determines confidence information which is an index value indicating a reliability of estimation, nor that the display control unit displays the peak information related to the corresponding confidence information.
The primary reason for allowance of the claims is the combination of the waveform analyzer’s peak detector configured to estimate peak information including at least a position of a starting point or position of an ending point of one or more peaks appearing on a signal waveform related to a target sample, using a trained model previously constructed by machine learning using a plurality of signal waveforms whose starting points and ending points are known, and to determine confidence information which is an index value indicating a reliability of estimation; and the display processor configured to display, on a screen of a display section, one or more pieces of peak information acquired for one peak by the peak detector, along with the signal waveform concerning the target sample, with each piece of peak information related to the corresponding confidence information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Washio (US 2021/0140938) teaches machine learning of data and an index of identification accuracy, but not estimation accuracy).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881